Citation Nr: 1120326	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-36 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Southern Oregon Rehabilitation Center and Clinics (SORCC)
in White City, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at Sky Lakes Medical Center and Rogue Valley Medical Center from March 6, 2008 to April 9, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  The appellant is his spouse/payee.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 decision in which the VA SORCC in White City granted VA payment or reimbursement of medical expenses incurred for treatment at Sky Lakes Medical Center from February 25, 2008 to March 5, 2008, but denied VA payment or reimbursement for medical expenses incurred after March 5, 2008, to include at Rogue Valley Medical Center.  In July 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In June 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon.  A transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the White City VA SORCC, for further action.  VA will notify the appellant when further action, on her part, is required. 



REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The appellant is seeking payment or reimbursement for unauthorized medical expenses the Veteran incurred for treatment at Sky Lakes Medical Center and Rogue Valley Medical Center after March 5, 2008.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2010).  Here, the Veteran's treatment at the non-VA facilities after March 5, 2008 was not authorized, and the appellant does not so contend.

Nevertheless, under the versions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 in effect at the time of the treatment here at issue, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:  (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2010).

If a veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, under the version of the law in effect at the time of the treatment here at issue, a veteran had to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in  serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this appeal, the Veteran has a combined service-connected disability rating of 100 percent and has been considered permanently and totally disabled from a service-connected disability, effective August 2004.  The White City VA SORCC determined that the Veteran met the criteria for reimbursement for emergency treatment rendered on February 25, 2008, at Sky Lakes Medical Center, but that the Veteran's condition had stabilized by March 5, 2008, and he could have been safely transferred to a VA facility at that time; thus, he did not meet the criteria for VA payment or reimbursement after March 5, 2008.  The appellant essentially argues that, regardless of whether a bed was available, the Veteran could not have been safely transferred to a VA facility at any point through April 9, 2008.  

The primary question at issue, then, under 38 U.S.C.A. § 1728, is at what point, if any, could the Veteran have been transferred from a non-VA facility to a VA medical center for continuation of treatment.  38 C.F.R. § 17.121 (2010).  Under the governing regulation, that determination must be made by a VA physician.  See Bellezza v. Principi, 16 Vet. App. 145 (2002) (endorsing the Board's conclusion that, under the regulation, only a VA physician is empowered to determine when a veteran who received emergency hospital care at a non-VA facility could have been transferred to a VA medical center).  The physician must exercise "sound medical judgment" in making the determination, and it is the Board's responsibility to ensure that the VA's physician's determination as to the ending point of the medical emergency considers available medical opinions and records from non-VA care providers.  Id.

Here, the record does not contain an opinion from a VA physician, taking into consideration all available medical opinions and records, and supported by rationale, on the question of whether and at what point the Veteran could have been transferred from a non-VA facility to a VA medical center for continuation of treatment.  Such an opinion is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the VA SORCC should arrange for a VA physician to review the record on appeal for purposes of providing the required opinion.  In so doing, the physician should specifically discuss, among other things, a March 5, 2008 clinical record from Sky Lakes Medical Center, to the effect that the Veteran was at that time "medically stable but critical"; a May 2008 letter from a treating nurse at Sky Lakes Medical Center, to the effect that the Veteran was not stable for transfer (on March 5, 2008); and an October 2008 letter from a private physician, Dr. Petey Laohaburanakit, to the effect that it was that physician's opinion that, during the period March 22 to 30, 2008, the Veteran should have remained (as he did) at Rogue Valley Medical Center.

Prior to arranging for the VA medical opinion, to ensure that all due process requirements are met, and that the record before the VA physician is complete, the VA SORCC should provide additional notice to the appellant in connection with the claim on appeal.

Notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183  (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Here, the appellant has not been provided any VCAA notice relative to the matter on appeal.  Hence, the VA SORCC should, through VCAA-compliant notice sent to the appellant and her representative, give the appellant another opportunity to present information and evidence pertinent to the claim on appeal, notifying her that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  The VA SORCC should ensure that its letter to the appellant meets the notice requirements of 38 C.F.R. § 3.159(b) and Pelegrini.

After providing the appropriate notice, the VA SORCC should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions requested on remand does not relieve the VA SORCC of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the SORCC should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the VA SORCC for the following action:

1.  The VA SORCC should, through VCAA-compliant notice sent to the appellant and the representative, request that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for payment or reimbursement of unauthorized medical expenses incurred for treatment at Sky Lakes Medical Center and Rogue Valley Medical Center from March 6, 2008 to April 9, 2008.  

The VA SORCC should ensure that its letter to the appellant meets the notice requirements of 38 C.F.R. § 3.159(b) and Pelegrini, and should explain the type of evidence that is the appellant's ultimate responsibility to submit.

The VA SORCC's letter should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the VA SORCC should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the VA SORCC should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the VA SORCC should arrange to obtain a medical opinion from an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician.  

Based on review of the claims file, the physician should offer an opinion as to whether and at what point(s), on or after March 5, 2008, if any, the Veteran could have been safely transferred from Sky Lakes Medical Center or Rogue Valley Medical Center to a VA medical center for continuation of treatment.  The physician should specifically opine as to whether the Veteran could have been safely transferred (a) on March 5, 2008 (b) on March 21, 2008, and/or (c) on March 27, 2008.  In so doing, the physician should specifically discuss, among other things, a March 5, 2008 clinical record from Sky Lakes Medical Center, to the effect that the Veteran was at that time "medically stable but critical"; a May 2008 letter from a treating nurse at Sky Lakes Medical Center, to the effect that the Veteran was not stable for transfer (on March 5, 2008); and an October 2008 letter from a private physician, Dr. Petey Laohaburanakit, to the effect that it was that physician's opinion that, during the period March 22 to 30, 2008, the Veteran should have remained (as he did) at Rogue Valley Medical Center.

The physician should set forth all conclusions, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the VA SORCC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the VA SORCC should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the VA SORCC's last adjudication of the claim) and legal authority.

6.  If any benefit sought on appeal remains denied, the VA SORCC must furnish to the appellant and the representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

